Citation Nr: 0927679	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Appellant had service in the California Army National 
Guard (CALARNG) from March 1974 to May 1976, with a period of 
active duty for training (ACDUTRA) from August 1974 to 
January 1975.  The Appellant also had active service in the 
Army Reserves from March 1977 to February 1978, with a period 
of inactive duty for training (INACDUTRA).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).

The Appellant also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled and subsequently held in May 2009.  The Appellant 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record.  


FINDINGS OF FACT

1.  The RO denied service connection for a left knee 
disability in a rating decision dated August 1984.  The 
Appellant did not appeal the RO's decision and, therefore, 
this decision is final.

2.  The evidence received subsequent to the August 1984 RO 
decision includes VA treatment records, private treatment 
records, and hearing testimony; this evidence raises a 
reasonable possibility of substantiating the claim of service 
connection for a left knee disability.

3.  The Appellant injured his left knee during a period of 
inactive duty for training (INACDUTRA), but any current left 
knee disability is not attributable to any event or injury 
during service.


CONCLUSIONS OF LAW

1.  The RO's August 1984 decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 
(2008).

2.  New and material evidence has been presented since the 
August 1984 RO decision denying service connection for a left 
knee disability; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  A chronic left knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist appellants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Appellant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Appellant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Appellant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a appellant of 
the evidence and information that is necessary to reopen the 
claim and notify a appellant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
Appellant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Appellant's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With respect to the Appellant's new and material evidence 
claim for a left knee disability, the Board finds that proper 
VCAA notice was provided prior to the initial unfavorable 
decision on the claim by the AOJ.  In December 2005, the 
Appellant was advised of the need to submit new and material 
evidence to reopen his claim of entitlement to service 
connection for a left knee disability.  The terms "new and 
material evidence" were defined, and the Appellant was 
informed of the reasons for the prior denial as well as of 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  Specifically, the 
Appellant was encouraged to submit evidence showing "a 
continuing [left knee] disability."
The Appellant was also notified in the same letter of the 
information and evidence needed to substantiate a service 
connection claim for a left knee disability and of the 
Appellant's and VA's respective duties for obtaining 
evidence.  The Appellant was also provided with notice, in 
April 2006, of the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The Board notes that the Appellant's claim was 
subsequently readjudicated following this notice by way of a 
statement of the case (SOC) issued in November 2006.
  
The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Appellant's service treatment and post-service treatment 
records have been obtained.  The Appellant was also afforded 
a VA examination in July 2008 in connection with the current 
claim.  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to- assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 

New and Material Evidence

The RO originally denied the Appellant's claim of entitlement 
to service connection for a left knee disability in a rating 
decision dated August 1984 on the grounds that there was no 
evidence of a chronic, continuing left knee disability.  The 
Appellant was notified of this decision and did not appeal.  
Thus, this decision is final.

The Appellant sought to reopen his claim of entitlement to 
service connection for a left knee disability in November 
2005.  The RO denied the Appellant's claim in the April 2006 
rating decision currently on appeal.  In particular, the RO 
concluded that the Appellant did not submit new and material 
evidence in support of the claim.  The Appellant was notified 
of this decision and timely perfected this appeal.

With a claim to reopen filed on or after August 29, 2001, 
such as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers and 
"material" evidence as evidence, that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156 (2008).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial and must raise a reasonable 
probability of substantiating the claim.  Id.

The Board acknowledges that a change in diagnosis or the 
specificity of the claim must be carefully considered in 
determining the etiology of a potentially service- connected 
condition as well as whether the new diagnosis is a 
progression of the prior diagnosis, a correction of an error 
in diagnosis, or the development of a new and separate 
condition.  38 C.F.R. §§ 4.13, 4.125 (2008); Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  In this case, the 
Appellant's current claim of service connection for a left 
knee disability is based on the same factual basis and 
diagnoses that were of record when the previous claim was 
last decided on the merits.  Thus, new and material evidence 
is necessary to reopen the claim.  

The evidence received subsequent to the August 1984 RO 
decision is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Regardless 
of the RO's actions, the Board must still determine de novo 
whether new and material evidence has been received.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Board finds 
that new and material evidence has been received.  The 
evidence of record at the time of the August 1984 RO decision 
consisted of the Appellant's service treatment records (STRs) 
and lay statements.  The evidence now of record includes VA 
treatment records, private treatment records, and hearing 
testimony.

As noted above, the Appellant's petition to reopen a claim of 
entitlement to service connection for a left knee disability 
was previously denied on the grounds that there was no 
evidence of record showing a chronic, continuing left knee 
disability.  This determination is final as the Appellant did 
not appeal to the Board.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.200, 20.300, 20.1103 (2008).  Thus, the 
evidence submitted after the final August 1984 RO decision 
must relate to this fact.  The Board concludes that new and 
material evidence has been submitted in this case.

Associated with the claims file is a private treatment note 
from C. Beaudry, M.D. dated May 2006.  According to Dr. 
Beaudry, magnetic resonance imaging (MRI) of the Appellant's 
left knee taken that same month was interpreted to show 
advanced osteoarthritis in the medial knee and patellofemoral 
joints with chondromalacia and moderate spurring.  

Similarly, x-rays of the Appellant's left knee taken at the 
time of a July 2008 VA Compensation and Pension (C&P) joints 
examination were interpreted to show evidence of degenerative 
joint disease (DJD).  

Presuming the credibility of the evidence for the sole 
purpose of determining whether the claim of entitlement to 
service connection for a left knee disability should be 
reopened, the Board concludes that the evidence described 
above constitutes new and material evidence sufficient to 
reopen the Appellant's claim because diagnostic imaging 
revealed evidence of a chronic, continuing left knee 
disability.  Thus, the claim is reopened.

Establishing Service Connection 

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
a disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA), or an injury incurred in or aggravated while 
performing inactive duty training (INACDUTRA).  See 
38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  

Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303(a) (2008).  

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2008).  The term inactive duty training is defined, 
in part, as duty, other than full- time duty, under sections 
316, 502, 503, 504, or 505 of title 32 [U.S. Code] or the 
prior corresponding provisions of law.  38 U.S.C.A. § 101(23) 
(West 2002); 38 C.F.R. § 3.6(d) (2008).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Factual Background and Analysis

Service treatment records (STRs) associated with the claims 
file revealed that the Appellant injured his left knee in 
October 1980 while playing football during a period of 
INACDUTRA.  

Following this incident, the Appellant was transported to 
Lester Cox Medical Center (LCMC) for further evaluation.  A 
physical examination of the Appellant's left knee showed 
evidence of "very slight" edema and tenderness to the 
medial collateral ligaments.  The Appellant also reported 
subjective complaints of left knee pain, but the examiner 
indicated that the Appellant had "fairly good" extension 
and flexion of the knee.  The examiner also observed evidence 
of looseness to the lateral collateral ligament.  X-rays of 
the Appellant's left knee were negative and no evidence of 
fracture, dislocation, deformity, bone destruction, or 
demineralization was found.  The impression was loose lateral 
collateral ligaments.  The examiner prescribed the Appellant 
a knee immobilizer and crutches and instructed him to follow-
up with another doctor.  A Statement of Medical Examination 
and Duty Status dated that same month found that the 
Appellant had injured his left knee in the line of duty 
during a period of INACDUTRA.  

The Appellant sought additional care at sick call in March 
1981 after he reported left knee pain and popping.  The 
examiner noted that the Appellant previously injured his left 
knee playing football in October 1980.  Upon physical 
examination, the examiner found evidence of slight tenderness 
over the lateral collateral ligament and infrapatellar area.  
No evidence of joint laxity, instability, swelling, effusion, 
or crepitus was found and the Appellant's range of motion of 
the left knee was described as normal.  The impression was 
mild sprain, left knee, lateral collateral ligament.  The 
Appellant was subsequently placed on physical profile as a 
result of this injury.

The first pertinent post-service evidence of record is dated 
October 1998.  C. Beaudry, M.D. diagnosed the Appellant as 
having internal derangement of the left knee with a tear of 
the posterior horn medial meniscus.  The Appellant 
subsequently underwent a partial arthroscopic medial 
meniscectomy and shaving of the mediofemoral condyle.  
Postoperatively, the Appellant was diagnosed as having a 
large flap tear of the posterior horn of the medial meniscus 
and chondromalacia of the patellofemoral joint and 
mediofemoral condyle.  

Also associated with the claims file is a treatment note from 
Dr. Beaudry dated May 2006.  According to Dr. Beaudry, 
(citing to MRI and X-ray reports) the Appellant had advanced 
DJD of the knees, especially over the medial compartment, 
more severe on the left than right.  The Appellant was also 
counseled at that time regarding treatment options for this 
condition.

The Appellant was also afforded a VA C&P joints examination 
in July 2008 in connection with the current claim.  The 
examiner reviewed the claims file and noted that the 
Appellant injured his left knee in October 1980 while playing 
football.  At the time of the examination, the Appellant 
reported subjective complaints of left knee stiffness, 
soreness, intermittent pain and mild swelling, and occasional 
locking.  He denied instability, but reported occasional 
flare-ups with increased activity or weather changes.  Upon 
physical examination, no evidence of tenderness, swelling, 
pain, weakness, fatigue, or laxity was found.  X-rays of the 
left knee were interpreted to show moderate to severe medial 
compartment joint space narrowing with osteophytosis and 
subchondral sclerosis, consistent with arthritis.  The 
radiologist also found evidence of moderate to severe 
degenerative osteophytosis at the patellofemoral joint.  The 
impression was DJD of the left knee.

The examiner also opined that the Appellant's current left 
knee disability and 1998 meniscal tear "were not connected 
to the injury he sustained when he was in the military 
service."  In support of this contention, the examiner 
indicated that the Appellant sustained a mild contusion to 
the superficial tissues of the knee in service with mild 
localized swelling.  There was "absolutely" no evidence of 
laxity of the medial or lateral collateral ligaments or joint 
swelling at that time, and range of motion testing was 
likewise normal, according to the examiner.  The examiner 
further noted that if the Appellant had a meniscal tear in 
service, the Appellant would have had "substantial" joint 
swelling, which was not present in this case.  Based on the 
examiner's professional training and specialized expertise, 
he also stated that there was no evidence that the 
Appellant's in-service injury was significant enough to 
result in a tear of the posterior horn of the medial 
meniscus.  

The Appellant also testified before the undersigned VLJ in 
May 2009 in connection with the current claims.  In 
particular, the Appellant indicated that he experienced 
swelling, pain, and "drastic" loss of mobility following 
the in-service left knee injury, and that he had a follow-up 
appointment in 1981 to address these complaints.  He also 
testified that he did not seek care for a left knee injury 
following discharge from service.  Rather, he "was just 
trying to . . . do the best I can . . . deal with it and 
hopefully it would be okay."  The Appellant also expressed 
his opinion as a corpsman or nurse that the in-service left 
knee injury ultimately led to the 1998 surgery to repair of a 
tear of the posterior horn of the medial meniscus.  The Board 
also notes that the Appellant worked for the Department of 
Justice (DOJ) in "law enforcement," and that at the time of 
the hearing, the Appellant was employed as a nurse.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a left knee disability in this case.  As noted 
above, the term "active military, naval, or air service" 
includes any period of INACDUTRA during which the veteran was 
disabled or died from an injury incurred or aggravated in 
line of duty.  The Board acknowledges that the Appellant in 
this case injured his left knee while playing football during 
a period of INACDUTRA.  

However, the first evidence of a chronic left knee disability 
is dated October 1998, many years after separation from 
service.  The Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2003).  In this case, the lapse of many years 
between service and the first evidence of a chronic left knee 
disability is evidence against the Appellant's claim.

The Board also acknowledges that there is competing medical 
evidence in this instance regarding the etiology of the 
Appellant's current left knee disability.  
While it may not reject a favorable medical opinion based on 
its own unsubstantiated medical conclusions, see Obert v. 
Brown, 5 Vet. App. 30, 33 (1993), the Board does have the 
authority to "discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part: 

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicator . 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A 
physician's access to the claims file and the thoroughness 
and detail of the opinion are important factors in assessing 
the probative value of a medical opinion.  Prejean v. West, 
13 Vet. 444, 448-499 (2000).  However, the Court in the past 
has declined to adopt the "treating physician rule," which 
would give the opinion of a treating physician greater weight 
in claims made by the Appellant.  See Guerrieri, 4 Vet. App. 
at 471-72; Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The July 2008 VA C&P examiner, on one hand, opined that the 
Appellant's current knee disability and 1998 meniscal tear 
"were not connected to the injury he sustained when he was 
in the military service."  In support of this, the examiner 
reviewed the claims file and indicated that the Appellant 
sustained a mild contusion to the superficial tissues of the 
knee in service with mild localized swelling.  There was 
"absolutely" no evidence of laxity of the medial or lateral 
collateral ligaments or joint swelling at that time, and 
range of motion testing was likewise normal, according to the 
examiner.  The examiner further noted that if the Appellant 
had a meniscal tear in service, the Appellant would have had 
"substantial" joint swelling, which was not present in this 
case.  Based on the examiner's professional training and 
specialized expertise, he also stated that there was no 
evidence that the Appellant's in-service injury was 
significant enough to result in a tear of the posterior horn 
of the medial meniscus.  

On the contrary, the Appellant expressed his opinion as a 
nurse that his current left knee disability is related to the 
October 1980 in-service injury.  However, the Appellant 
neither cited to medical evidence of record nor provided a 
rationale to support the conclusion that his current left 
knee disability was related to the October 1980 in-service 
left knee injury.  Moreover, the Board notes that the medical 
records generated as part of the October 1980 incident 
specifically contradicted the Appellant's assertions 
concerning the severity of the left knee injury.  Namely, the 
Appellant testified that he experienced "drastic" loss of 
mobility in the left knee, but treatment notes from the 
episode of care revealed "very slight" edema and tenderness 
to the medial collateral ligaments with "fairly good" range 
of motion on both flexion and extension.  Looseness to the 
lateral collateral ligament was also observed at that time, 
but diagnostic testing conducted was negative for any left 
knee abnormalities.   

The Board also notes that although the Appellant was 
temporarily placed on physical profile following this 
incident, he remained in the military and specifically denied 
receiving any follow-up care for his left knee injury except 
for a March 1981 visit to sick call.  He also denied 
receiving any care for a left knee disability after service 
until 1998.  During that time, the Board observes that the 
Appellant worked in law enforcement and as a nurse, positions 
that would ostensibly require the Appellant to be 
weightbearing and/or frequently on his feet.    

Although the Appellant is competent to express an opinion 
that his current left knee disability is related to service, 
and particularly to the October 1980 in-service incident, see 
38 C.F.R. § 3.159(a)(1) (2008), the Board finds that the 
Appellant's opinion is outweighed by the other, more 
probative clinical evidence of record referenced above (i.e., 
the July 2008 VA C&P examination report).  The July 2008 VA 
C&P examiner's opinion was based on a thorough review of the 
claims file and provided a complete rationale to support the 
opinion given.  

The Board notes that the Appellant's representative also 
expressed an opinion during the hearing that the VA C&P 
examiner's July 2008 opinion was entitled to limited 
probative value because (1) the VA examiner was not present 
at the time that the Appellant was examined in October 1980; 
and (2) the VA examiner is not a licensed physician.  
Although the VA examiner was not present in October 1980 when 
the initial physical examination of the Appellant's left knee 
was conducted, the Board notes, as discussed above, that his 
opinion was provided based on a thorough review of the claims 
file and his specialized expertise as a certified physician's 
assistant.  Furthermore, the Board points out that the July 
2008 VA C&P examination report was co-signed by a licensed 
medical doctor.  Thus, the Board finds that any arguments 
raised by the Appellant or his representative regarding the 
adequacy of the July 2008 VA C&P examination to be misplaced.

As an alternative to establishing the second and third prong 
in Hickson, the Appellant may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  
The evidence of record does not establish continuity of 
symptomatology in this case.  The Appellant was treated for a 
left knee disability in service.  Thus, this condition was 
"noted" during service.  While the Appellant sought in-
service follow-up care for a left knee symptoms in March 
1981, there is no evidence of continuity of symptoms after 
service until October 1998, nor is there any credible, 
probative evidence linking the current left knee disability 
to service.  Consequently, the Board finds that the Appellant 
failed to establish continuity of symptomatology in this 
case.

In view of the absence of a chronic left knee disability in 
service and the first suggestion of pertinent disability many 
years after service, relating the Appellant's current left 
knee DJD to service on a direct basis would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  As previously stated, entitlement to 
direct service connection requires a finding that there is a 
current disability that has a relationship to an in-service 
injury.  In this case, there is competent medical evidence 
showing a diagnosed left knee disability, but the weight of 
the credible, probative evidence is against finding that the 
Appellant's current left knee disability, which was first 
noted many years after discharge from service, is related to 
the Appellant's period of active service.  

Accordingly, the Board concludes that the Appellant's claim 
of service connection for a left knee disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518 (1996).





	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a left knee disability has been 
presented; to this extent, the appeal is granted.

Service connection for a left knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


